      Case 4:19-cv-04264 Document 1 Filed on 10/30/19 in TXSD Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SANDRA FORBES, GILLERMO MUSSO, §
WILLIAM COLLINS AND ABRAHAM    §
AGUIRRE                        §
                               §
VS.                            §                              C.A. NO. 4:19-cv-04264
                               §                                          (JURY)
STATE FARM LLOYDS              §
                               §

             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“Defendant”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 55th Judicial District Court of

Harris County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, Defendant would respectfully show

the Court as follows:

                                         I.
                               PROCEDURAL BACKGROUND

        1.     On September 20, 2019, Plaintiffs filed this action against State Farm Lloyds

(“State Farm”) in the 55th Judicial District Court of Harris County, Texas. The state court cause

number is 2019-68601 (“State Court Action”).           In Plaintiffs’ Original Petition (“Original

Petition”), Plaintiffs seek monetary relief over $1,000,000. (See Pl.s’ Original Pet. ¶ 4) State Farm

was served on October 1, 2019. State Farm filed its answer on October 17, 2019.

        2.     In accordance with 28 U.S.C. § 1446, Defendant files this Notice of Removal to

remove the State Court Action from the 55th Judicial District Court of Harris County, Texas to the

United States District Court for the Southern District of Texas, Houston Division.
      Case 4:19-cv-04264 Document 1 Filed on 10/30/19 in TXSD Page 2 of 5



                                            II.
                                       NATURE OF SUIT

       3.      Plaintiffs filed this lawsuit alleging State Farm failed to pay insurance benefits

owed to them in accordance with insurance policies for damage to their homes and other property

caused by Hurricane Harvey or at other times during the policy periods. (See Pl.s’ Original Pet. ¶¶

9–10.) Plaintiffs assert causes of action for breach of contract and for violations of Chapters 541

and 542 of the Texas Insurance Code, and breach of the common law duty of good faith and fair

dealing. (Id. at ¶¶ 25–35.)

                                             III.
                                     BASIS OF REMOVAL

       4.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       5.      First, the parties are diverse. At all relevant times, Plaintiffs were, and continue to

be, Texas citizens. (See Pl.s’ Original Pet. at ¶ 2.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. See Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.
      Case 4:19-cv-04264 Document 1 Filed on 10/30/19 in TXSD Page 3 of 5



       6.      Second, the amount in controversy exceeds $75,000. Plaintiffs are seeking damages

in excess of $1,000,000. (See Pl.s’ Original Pet. ¶ 4.) Thus, removal to the Southern District of

Texas is proper.

                                           IV.
                                   REMOVAL PROCEDURES

       7.      On September 20, 2019, Plaintiffs filed this case against Defendant in the 55th

Judicial District Court of Harris County, Texas. State Farm was served on October 1, 2019. State

Farm filed its Answer on October 17, 2019. This Notice of Removal is being timely filed on

October 30, 2019 which is 30 days after State Farm was served. Accordingly, this Notice of

Removal is timely filed within 30 days of when State Farm was served and within one year from

the commencement of this suit. See 28 U.S.C. § 1446(b)(1); 28 U.S.C. § 1446(c)(1).

       8.      The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiffs’ properties, which was allegedly damaged by wind and which forms the

basis of Plaintiffs’ lawsuit, are located in Harris County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiffs’

State Court Action was brought, and is pending, in Harris County. See 28 U.S.C. § 1441(a). Harris

County is within the jurisdictional limits of the Houston Division. See 28 U.S.C. § 124(b)(2).

       9.      All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Harris County District Clerk’s Office and served on the Plaintiffs.

       10.     A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.
      Case 4:19-cv-04264 Document 1 Filed on 10/30/19 in TXSD Page 4 of 5



                                              V.
                                            PRAYER

       11.     Defendant respectfully requests that the above-styled action now pending in the

55th Judicial District Court of Harris County, Texas, be removed to this Honorable Court pursuant

to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for Defendant and

against Plaintiffs, that Defendant recover its costs, and for such other and further relief to which

Defendant may be justly entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    Federal Bar No. 21382
                                                    State Bar No. 00792937
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile
                                                    rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT




OF COUNSEL:
GERMER PLLC
James A. Tatem, III
Federal Bar No. 16798
State Bar No. 00785086
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
jtatem@germer.com
      Case 4:19-cv-04264 Document 1 Filed on 10/30/19 in TXSD Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 30th
day of October, 2019.

       Daniel P. Barton                                    VIA CM/ECF
       Wayne D. Collins
       THE BARTON LAW FIRM
       1201 Shephard Drive
       Houston, Texas 77007
       dbarton@bartonlawgroup.com
       wcollins@bartonlawgroup.com




                                                           DALE M. “RETT” HOLIDY
